OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
       j    :or conuty ooPllrlssion*r, bat all. said money
       8Ef.l bs used for the oonstxuation   and msintumnae
       of lateral roads and suah aountpunder the mpervb
       Sian of the oounty engineer    lr .there be on.  and ii
       there is no such engineer,  then the aounty a&mnlssionus~
       court 8hsll ham the authority     to c onmsrid
                                                    the services
        of the divisionen&near of the State HighwayDe
       lnentforthe purposeof stapervisiag  the aonstruc r on
       .pad surm     of lateral roads in their respeatlre
        counties.9%   funds alloaetedto the counties the
       provisions of this Pot (Artioles667~1    to 667 z -14;
       P. C. Artlals 807a) msy bs used by the aomties In the
       ptaymentofobUgationr,lf any isruedand lnaurrod in
        the wnstnsotiou or inprovw~ of all roads, ineludSng
       Stetehi&sys of suchaountles snddlstrlats therelq
       u the iraprovements of the roads compris%ngthe ooamty
       rod system.~                                                   <

          m0ra dan b8 no tranrrer of the80 fmds into ‘some other
fund far the      toFth&     enual expenses of the county*
             %Tg
This is the ho              &prtment  In our opinion Ho. O-937
 urdaonsirknt;LyfollandinNboeqwatopinioProf~s~-
 tration. The ao5nlasio&ers~   aourt has only such onr8 as are
 set forth and deflnodin the Constitutionand at.8   ?I¶
                                                      ks of this
 St8k. !choymayIlotexpendforoIleptlrpose        tsxmoneyr8lsad
 ost8nsiblyfor snother               see am-0l.iv. ullllams,202
.S. 1. 5041 AuTit v’r Ha-e'Cotmty,ll6S.1.3~;       Tw   Jtir.,
vol.   11,   p.   609-104l;     ~enduson       ve ~a&,        262 8.1.       94.
              Apparan~        your   qwstlon           IS posed ior       the purposa e?
securing additlonsl   Sunds to bs expended by your aomslssionars~
court for the general expenses of the county dudng me yesr
        Xn our Oplnlon Ho. O-2942 dated Des. ll     1940, we
2Ethst     the aouuties have no p&m    to issue tlple warrauts
zpztge      the motor vehleleUeense fees in psyment~ofsaid
           Wefurtherheld inthstoplnion thatlleensefees
to bs aoberrted in the future oaunot bs eonsidbmtd as aurren$
iundsiFolnrhiahyoupiythera2i~conntpoblisati~.              The
lianesefees must be expendedIn the scanner   set out in Artiole
667~10,   Vernon’s RevisedCivil Statutes,and in no other
manner.
              ue are enaloslngaopies of our OpinionsNos. 2942 and
O-3171, upan this subjeat. In our     opinion revenueliaense
                                               .   .
Hon. WilllamW. Allen, page 3


fe&aoI$l&uring      Xareh and April of 1942 am not tmmnt
                       of Artlale236& Vernon*sRevimd civil
Statutes,Sor the7year 941.             ?
                                         Yours very truly
APPROVEDJULY 23, 1941              ATTORNEXGEiNERAL
                                                  OF TEXAS
/a/   Grover   Sellers
                                    By
FIRST AsslcsT4NT                           /a/ NorrisHodges
A!l’TORNRY
         Q-                                       Assistsnt


APPROVNDOPIIiiON
               COHMI!CTRE
                        Hl!IWR CNAIRMN